Case: 12-1539    Document: 25    Page: 1   Filed: 04/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

         GREEN EDGE ENTERPRISES, LLC,
      Plaintiff/Counterclaim Defendant-Appellant,

                            v.
            RUBBER MULCH ETC., LLC,
       GROUNDSCAPE TECHNOLOGIES, LLC,
       AND RUBBER RESOURCES, LTD., LLP,
             Defendants/Counterclaimants,

                            v.
        INTERNATIONAL MULCH COMPANY
             AND MICHAEL MILLER,
             Counterclaim Defendants-
                    Appellees,
                            v.
                    JUDY SMITH,
                 Counterclaim Defendant,

                           AND

                  LEE GREENBERG,
                 Counterclaim Defendant.
                __________________________

                        2012-1539
                __________________________
Case: 12-1539      Document: 25       Page: 2    Filed: 04/11/2013




 GREEN EDGE ENTERPRISES V. RUBBER MULCH ETC.                   2


    Appeal from the United States District Court for the
 Eastern District of Missouri in case no. 02-CV-0566,
 Magistrate Judge Terry I. Adelman.
               __________________________

                        ON MOTION
                  __________________________

   Before PROST, MOORE, and O’MALLEY, Circuit Judges.
 PER CURIAM.

                          ORDER

     Lee Greenberg moves for reconsideration of this court’s
 January 10, 2013 order dismissing his appeal for failure to
 obtain counsel. International Mulch Company and Mi-
 chael Miller oppose and move for sanctions.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1) The motion for reconsideration is denied.

       (2) The motion for sanctions is denied.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26